Title: From John Adams to James Monroe, 8 March 1820
From: Adams, John
To: Monroe, James


				
					dear Sir
					Montezillo March 8th. 1820
				
				I ought not to have delaid an acknowledgement of your favour of February 20th. and the Volume of the journal of the Federal Constitution Convention which attended it—the Volume shows that our present inestimable Constitution cost the venerable Characters—who composed it—much anxiety and debate and but a Candid and liberal disposition on all hands, resulted in the “preclarum singulare quid”—which we now so happily enjoy—may it be perpetual—I think it is impossible that the present question concerning Missouri can shake its solid foundations which may sever the question may be constitutionally and legally determined I hope all will submit, and acquiesce in it kindly—But I am trespassing beyond my boundary line—With entire satisfaction in your public Administration—and great and sincere Esteem for your person—I have the honour to be Sir / your most obedient / humble Servant
				
					John Adams
				
				
			